Case 9:18-cv-80176-BB Document 299-4 Entered on FLSD Docket 11/20/2019 Page 1 of 22




                          EXHIBIT 4
Case 9:18-cv-80176-BB Document 299-4 Entered on FLSD Docket 11/20/2019 Page 2 of 22




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

    IRA KLEIMAN, as the personal representative                 CASE NO.: 9:18-cv-80176-BB
    of the Estate of David Kleiman, and W&K Info
    Defense
    Research, LLC

           Plaintiffs,

    v.

    CRAIG WRIGHT

           Defendant.

              PLAINTIFFS’ SIXTH SET OF REQUESTS FOR PRODUCTION OF
               DOCUMENTS AND THINGS TO DEFENDANT CRAIG WRIGHT


          Pursuant to Federal Rule of Civil Procedure 34, Plaintiffs Ira Kleiman, as personal

   representative of the estate of David Kleiman, and W&K Info Defense Research, LLC

   (collectively, "Plaintiffs"), by and through their counsel of record, hereby requests that Defendant

   Craig Wright ("Defendant") respond in writing to the following Requests for Production of

   Documents and Things ("Requests") within thirty (30) days of receipt of these Requests, and

   produce the requested responses, documents and things at the offices of ROCHE FREEDMAN

   LLP, 200 S. Biscayne Blvd., Suite 5500 Miami, Florida 33131, or at some mutually-agreeable

   date, location, and time, where facilities are available for inspection and copying. These Requests

   are continuing in nature. Responsive information discovered subsequent to service of Plaintiffs’

   responses hereto shall be disclosed through supplemental responses within thirty (30) days of

   discovery, pursuant to Fed. R. Civ. P. 26(e)
Case 9:18-cv-80176-BB Document 299-4 Entered on FLSD Docket 11/20/2019 Page 3 of 22




                                DEFINITIONS AND INSTRUCTIONS

          1.      The terms "You," "Your," or "Defendant" means Defendant Craig Wright, and

   includes the agents, employees, partners, and affiliates of Defendant and all other persons (as

   defined herein) acting or purporting to act on behalf of Defendant or who are subject to the

   direction or control of Defendant.

          2.      The term "Wright Patent" means any patent or patent application, filed anywhere

   in the world, on which Craig Steven Wright is named as an inventor, any related patents and patent

   applications, including but not limited to the patents and patent applications identified in Exhibit

   A.

          3.      The term "nChain Entity" means any entity (as defined herein) associated with the

   nChain group, including but not limited to nChain Holdings Limited and nChain Limited, jointly

   and severally, and includes the officers, directors, agents, employees, partners, and affiliates of

   any such entity and all other persons (as defined herein) acting or purporting to act on behalf of

   any such entity or who are subject to the direction or control of any such entity.

          4.      The term "nChain Patent" means any patent or patent application, filed anywhere

   in the world, that is assigned to any nChain Entity or in which any nChain Entity has an ownership

   interest, any related patents and patent applications, including without limitation the patents and

   patent applications identified in Exhibit B.

          5.      The terms "document" or "documents" shall be synonymous in meaning, equal in

   scope and shall have the broadest meaning ascribed to them by Federal Rule of Civil

   Procedure 34(a). This shall include, without limitation, the following items, whether printed or

   reproduced by any process, or written or produced by hand or stored in computer memory,



                                                    2
Case 9:18-cv-80176-BB Document 299-4 Entered on FLSD Docket 11/20/2019 Page 4 of 22




   magnetic or hard disk or other data storage medium, and whether or not claimed to be privileged,

   confidential or otherwise excludable from discovery, namely: electronic or computerized data

   compilations, notes, letters, correspondence, communications, e-mails, text messages,

   memoranda, summaries of telephone conversations, records of telephone conversations,

   summaries or records of personal conversations or meetings, diaries, reports, laboratory and

   research reports and notebooks, recorded experiments, charts, plans, drawings, diagrams,

   schematic diagrams, illustrations, product descriptions, technology roadmaps, design documents,

   product analyses, white papers, requests for proposal, technical tutorials, writings related to

   proposed or actual product improvements or changes, user manuals or guides, installation guides

   or manuals, technical descriptions or specifications, product repair manuals or guides,

   photographs, video images, business flow charts or descriptions or specifications, product

   functions or descriptions or specifications, minutes or records of meetings, summaries of

   interviews, reports or investigations, opinions or reports of consultants, reports of trademark

   searches, trademark application materials, opinions of counsel, agreements, reports or summaries

   of negotiations, brochures, pamphlets, advertisements, circulars, trade letters, press releases, sales

   and purchase orders, receipts, invoices, quotations, estimates, leases or consignments, drafts of

   any of the foregoing documents, and all other material fixed in a tangible or electronic medium of

   whatever sort or type in the possession, custody or control of Defendant or any of their

   representatives, whether or not prepared by Defendant. "Document" or "Documents" also includes

   all non-identical copies of the foregoing, such as those bearing comments, postscripts, changes,

   amendments, addenda, or other notations not present on the original document as initially written,

   typed or otherwise prepared.



                                                     3
Case 9:18-cv-80176-BB Document 299-4 Entered on FLSD Docket 11/20/2019 Page 5 of 22




            6.    The term "thing" shall be synonymous in meaning and equal in scope to the usage

   of this term in Fed. R. Civ. P. 34(a) including, without limitation, tangible things which constitute

   or contain matters within the scope of Fed. R. Civ. P. 26(b) and which are in the possession,

   custody or control of Defendant.

            7.    "Referring to," "relating to," "referring or relating to," and "related to" include the

   following: pertaining to, making reference to, concerning, comprising, evidencing, alluding to,

   responding to, connected with, commenting on, with respect to, about, regarding, resulting from,

   embodying, explaining, supporting, discussing, showing, describing, reflecting, analyzing,

   constituting, setting forth, in respect of, or having any logical or factual connection with the subject

   matter in question.

            8.    "Refer to" and "relate to" include the following: pertain to, make reference to,

   concern, comprise, evidence, allude to, respond to, connect with, comment on, with respect to, are

   about, regard to, result from, embody, explain, support, discuss, show, describe, reflect, analyze,

   constitute, set forth, or have any logical or factual connection with the subject matter in question.

            9.    The term "any" or "each" should be understood to include and encompass "all."

            10.   The singular includes the plural number and vice versa, any use of gender includes

   both genders, and a verb tense includes all other verb tenses where the clear meaning is not

   distorted by addition of another tense or tenses.

            11.   Whenever the conjunctive is used, it shall also be taken in the disjunctive, and vice

   versa.




                                                       4
Case 9:18-cv-80176-BB Document 299-4 Entered on FLSD Docket 11/20/2019 Page 6 of 22




                                 REQUESTS FOR PRODUCTION

   REQUEST FOR PRODUCTION NO. 1:

          All documents identified in response to Interrogatory No. 13.

   REQUEST FOR PRODUCTION NO. 2:

          All file histories for all Wright Patents and nChain Patents.

    Dated: September 2, 2019                        Respectfully submitted,

                                                    By: /s/Velvel (Devin) Freedman
                                                    Velvel (Devin) Freedman, Esq.
                                                    ROCHE FREEDMAN LLP
                                                    200 S. Biscayne Blvd.
                                                    Suite 5500 Miami, Florida 33131
                                                    vel@rochefreedman.com

                                                    Kyle W. Roche, Esq.
                                                    ROCHE FREEDMAN LLP
                                                    185 Wythe Avenue F2
                                                    Brooklyn, New York 11249
                                                    kyle@rochefreedman.com


                                                    Counsel to Plaintiffs Ira Kleiman as
                                                    Personal Representative of the Estate of
                                                    David Kleiman and W&K Info Defense
                                                    Research, LLC.




                                                   5
Case 9:18-cv-80176-BB Document 299-4 Entered on FLSD Docket 11/20/2019 Page 7 of 22



                                      Exhibit A

                    Wright Patents Identified by Publication Number

   G561468                     MX2018010048                   BR112018016822
   G562622                     MX2018010050                   BR112018016825
   US20190058733               MX2018010054                   BR112018016826
   US20190066228               MX2018010056                   BR112018071743
   BRPI1816782                 MX2018010057                   BR112018071802
   BRPI1816819                 MX2018010058                   BR112018071814
   BRPI1816234                 MX2018010059                   BR112018072929
   BRPI1816245                 MX2018013617                   BR112018072965
   BRPI1816797                 MX2018013618                   BR112018072969
   BRPI1816805                 MX2018013620                   CN109074433
   BRPI1816810                 US20180367298                  CN109074562
   BRPI1816815                 US20190043048                  CN109074563
   BRPI1816821                 US20190050541                  CN109074565
   BRPI1816822                 US20190050832                  CN109074579
   BRPI1816825                 US20190052458                  CN109074580
   BRPI1816826                 US20190057211                  CN109089427
   BRPI1871743                 US20190057362                  CN109155035
   BRPI1871802                 US20190057382                  US10269084
   BRPI1871814                 US20190058592                  US20140359291
   BRPI1872929                 US20190058600                  US20180025455
   G562621                     US20190066065                  US9811869
   MX2018010052                US20190068365                  SG11201809582
   US20190052454               US20190073646                  SG11201809584
   G560274                     US20190095909                  SG11201811005
   G561466                     US20190102758                  AU2017261921
   G561469                     US20190116024                  AU2017263291
   G561725                     US20190130391                  CN109074434
   G561726                     US20190130399                  CN109074462
   G561727                     US20190139031                  CN109074576
   G561728                     US20190158470                  ES2701980
   G561729                     US20190164138                  ES2701981
   G562623                     CN101370931                    KR1020180137022
   G562624                     BR112018016819                 KR1020180137024
   G562656                     BR112018016782                 PH12018502384
   G564201                     CN109155036                    PH12018502386
   G564206                     BR112018016234                 SI3295350
   G564299                     BR112018016245                 SI3295362
   G568333                     BR112018016797                 CN109478997
   MX2018009355                BR112018016805                 KR1020190034272
   MX2018009356                BR112018016810                 WO2017187398
   MX2018010044                BR112018016815                 WO2017195161
   MX2018010045                BR112018016821                 WO2017195164
Case 9:18-cv-80176-BB Document 299-4 Entered on FLSD Docket 11/20/2019 Page 8 of 22



   WO2018020389               HRP20181373                 DK3257191
   WO2019034951               CL2018002362                DK3268914
   EP3295350                  CL2018002363                ES2680851
   EP3295362                  CL2018002364                ES2687182
   EP3449450                  CL2018002365                ES2691254
   EP3491773                  CL2018002366                HUE040631
   AU2017223127               CL2018002369                IL261209
   C022803                    SG11201806784               IL261210
   C022809                    SG11201903387               IL261211
   IN201847044429             SG10201805995               IL261212
   IN201847044433             SG11201805542               IL261213
   IN201847048871             SG11201806702               IL261214
   JP2019511759               SG11201806704               IL262806
   JP2019511761               SG11201806709               IL262807
   JP2019514087               SG11201806711               IL262809
   JP6514830                  SG11201806712               KR1020180112061
   JP6514831                  SG11201806713               KR1020180114182
   JP6556370                  SG11201806780               KR1020180114198
   KR101974060                SG11201806781               KR1020180114915
   KR101974075                SG11201806785               KR1020180114942
   KR20180137022              SG11201808758               KR1020180115282
   KR20180137024              SG11201809115               KR1020180115293
   US20190149337              SG11201809117               KR1020180115701
   US20190163883              SG11201809585               KR1020180115727
   KR20190034272              KR1020180114939             KR1020180115764
   BRPI1872965                KR1020190071778             KR1020180115766
   BRPI1872969                AU2017263290                KR1020180115778
   G558484                    CN108292402                 KR1020180115779
   G558485                    CN108352015                 KR1020180116278
   G559908                    CN108780548                 KR1020180117119
   G561465                    CN108781161                 KR1020180117124
   G564198                    CN108885741                 KR1020180123709
   G564199                    CN108885745                 KR1020180127504
   G564200                    CN108885746                 KR1020180128968
   G564207                    CN108885748                 KR1020190002688
   G564208                    CN108885761                 KR1020190004309
   G564519                    CN109074566                 KR1020190004310
   G571367                    CN109155034                 KR1020190004311
   EP2771821                  CN109314637                 PH12018501741
   WO2013059871               CN109314642                 PH12018501742
   AU2013201602               CN109417465                 PH12018501743
   AU2014259536               CN109479004                 PH12018501744
   CN109314636                CN109643420                 PH12018501745
   CN109314698                CN109791659                 PH12018501746
   KR1020180115726            CO2018008191                PH12018502385
   KR1020180115768            CO2018009236                PH12018550108
Case 9:18-cv-80176-BB Document 299-4 Entered on FLSD Docket 11/20/2019 Page 9 of 22



   PH12018550109              WO2017145047                AU2017222470
   PL3257191                  WO2017145049                AU2017222471
   PL3268914                  WO2017163220                AU2017223126
   SI3257191                  WO2017178955                AU2017223129
   SI3268914                  WO2017178956                AU2017223133
   SI3295349                  WO2017187395                AU2017223136
   Z01708483                  WO2017187396                AU2017223138
   Z01805019                  WO2017187397                AU2017223158
   EP3420669                  WO2017187399                AU2017257447
   EP3420697                  WO2017195160                AU2017257448
   G01603118                  WO2018020372                AU2017257449
   IN201847033464             WO2019008531                C009731
   IN201847033517             WO2019008532                C010116
   JP2019511151               WO2019008533                C013173
   JP2019512761               EP3420513                   C013180
   KR20180115726              EP3257002                   C013182
   KR20180115768              EP3257006                   C013185
   TW201921279                EP3257191                   C014726
   TW201921887                EP3259724                   C014727
   TW201921888                EP3259725                   C014737
   TW201928821                EP3268914                   C014748
   WO2017145001               EP3420507                   C015569
   WO2017145048               EP3420508                   C019267
   WO2019034986               EP3420514                   C019270
   WO2019038634               EP3420515                   C019275
   WO2019049022               EP3420516                   C019276
   WO2019106512               EP3420517                   C022899
   WO2019142075               EP3420518                   IN201847033190
   EP3364598                  EP3420668                   IN201847033271
   EP3443517                  EP3420674                   IN201847033324
   WO2017145007               EP3420675                   IN201847033352
   WO2018078584               EP3443530                   IN201847033377
   WO2017145002               EP3449446                   IN201847033383
   WO2017145003               EP3449449                   IN201847033453
   WO2017145004               EP3449451                   IN201847033454
   WO2017145005               EP3449452                   IN201847033468
   WO2017145006               EP3491778                   IN201847033482
   WO2017145008               EP3295349                   IN201847033507
   WO2017145009               EP3433814                   IN201847033518
   WO2017145010               AU2017222469                IN201847033532
   WO2017145016               C014752                     IN201847033569
   WO2017145017               IN201847033438              IN201847033629
   WO2017145018               AU2017349752                IN201847033662
   WO2017145019               IN201947018143              IN201847037053
   WO2017145020               AU2017222421                IN201847040652
   WO2017145021               AU2017222468                IN201847040861
Case 9:18-cv-80176-BB Document 299-4 Entered on FLSD Docket 11/20/2019 Page 10 of 22



    IN201847040867             JP2019515534               TW201741956
    IN201847040875             JP2019516274               TW201911809
    IN201847040877             JP2019517175
    IN201847044145             JP2019519014
    TW201810152                JP6511201
    TW201810150                JP6515246
    E01891830                  JP6528008
    JP2019511150               KR101999188
    KR20180114939              KR20180112061
    KR20190071778              KR20180114182
    CN109923521                KR20180114198
    JP2019522264               KR20180114915
    E01891822                  KR20180114942
    E01891823                  KR20180115282
    E01891825                  KR20180115293
    E01891826                  KR20180115701
    E01891827                  KR20180115727
    E01891829                  KR20180115764
    E01891832                  KR20180115766
    E01892133                  KR20180115778
    G01605032                  KR20180115779
    G01607476                  KR20180116278
    G01607477                  KR20180117119
    G01613174                  KR20180117124
    G01806524                  KR20180123709
    G01806700                  KR20180127504
    IL261238                   KR20180128968
    IL262533                   KR20190002688
    JP2019506074               KR20190004309
    JP2019506075               KR20190004310
    JP2019507510               KR20190004311
    JP2019508948               L257191
    JP2019508950               L268914
    JP2019508951               SG11201805472
    JP2019509648               SG11201808758T
    JP2019511035               AU2003205908
    JP2019511147               GB0204084
    JP2019511766               WO03071457
    JP2019511854               TW201820241
    JP2019511855               TW201732666
    JP2019512909               TW201732700
    JP2019513312               TW201732705
    JP2019514089               TW201732706
    JP2019514099               TW201733302
    JP2019514235               TW201733303
    JP2019515373               TW201733304
Case 9:18-cv-80176-BB Document 299-4 Entered on FLSD Docket 11/20/2019 Page 11 of 22



                                       Exhibit B

                     nChain Patents Identified by Publication Number

    AU2017222421                C013173                        CN109074579
    AU2017222468                C013180                        CN109074580
    AU2017222469                C013182                        CN109089427
    AU2017222470                C013185                        CN109155034
    AU2017222471                C014726                        CN109155035
    AU2017223126                C014727                        CN109155036
    AU2017223127                C014737                        CN109314636
    AU2017223129                C014748                        CN109314637
    AU2017223133                C014752                        CN109314642
    AU2017223136                C015569                        CN109314698
    AU2017223138                C019267                        CN109417465
    AU2017223158                C019270                        CN109478223
    AU2017257447                C019275                        CN109478278
    AU2017257448                C019276                        CN109478279
    AU2017257449                C022803                        CN109478280
    AU2017261921                C022809                        CN109478298
    AU2017263290                C022899                        CN109478307
    AU2017263291                C943230                        CN109479004
    AU2017349752                C943230C                       CN109479005
    BRPI1816234                 CL2018002362                   CN109643420
    BRPI1816245                 CL2018002363                   CN109791659
    BRPI1816782                 CL2018002364                   CN109791671
    BRPI1816797                 CL2018002365                   CO2018008191
    BRPI1816805                 CL2018002366                   CO2018009236
    BRPI1816810                 CL2018002369                   DK3257191
    BRPI1816815                 CN108292402                    DK3268914
    BRPI1816819                 CN108352015                    EP3120309
    BRPI1816821                 CN108780548                    EP3257002
    BRPI1816822                 CN108781161                    EP3257006
    BRPI1816825                 CN108885741                    EP3257191
    BRPI1816826                 CN108885745                    EP3259724
    BRPI1871743                 CN108885746                    EP3259725
    BRPI1871802                 CN108885748                    EP3268914
    BRPI1871814                 CN108885761                    EP3295349
    BRPI1872929                 CN109074433                    EP3295350
    BRPI1872965                 CN109074434                    EP3295362
    BRPI1872969                 CN109074462                    EP3364598
    C004250                     CN109074562                    EP3387785
    C004263                     CN109074563                    EP3387786
    C004266                     CN109074565                    EP3387787
    C009731                     CN109074566                    EP3411840
    C010116                     CN109074576                    EP3420507
Case 9:18-cv-80176-BB Document 299-4 Entered on FLSD Docket 11/20/2019 Page 12 of 22



    EP3420508                  GB201703562                GB201712493
    EP3420513                  GB201705621                GB201713031
    EP3420514                  GB201705749                GB201713046
    EP3420515                  GB201705858                GB201713064
    EP3420516                  GB201705867                GB201713084
    EP3420517                  GB201705868                GB201713086
    EP3420518                  GB201705869                GB201713363
    EP3420668                  GB201706071                GB201713499
    EP3420669                  GB201706132                GB201713790
    EP3420674                  GB201707168                GB201713792
    EP3420675                  GB201707296                GB201713794
    EP3420697                  GB201707788                GB201713800
    EP3433814                  GB201708185                GB201713805
    EP3443517                  GB201708190                GB201714517
    EP3443530                  GB201708192                GB201714660
    EP3449446                  GB201708196                GB201714907
    EP3449449                  GB201708198                GB201714987
    EP3449450                  GB201708200                GB201715423
    EP3449451                  GB201708488                GB201715701
    EP3449452                  GB201708491                GB201718182
    EP3455999                  GB201708493                GB201718505
    EP3465578                  GB201709096                GB201719212
    EP3465579                  GB201709097                GB201719654
    EP3482365                  GB201709098                GB201719947
    EP3491598                  GB201709099                GB201719998
    EP3491599                  GB201709188                GB201720389
    EP3491600                  GB201709219                GB201720753
    EP3491611                  GB201709367                GB201720768
    EP3491612                  GB201709431                GB201720946
    EP3491616                  GB201709432                GB201721021
    EP3491773                  GB201709518                GB201800706
    EP3491778                  GB201709760                GB201800818
    EP3491779                  GB201709845                GB201801753
    ES2680851                  GB201709848                GB201802063
    ES2687182                  GB201709868                GB201802148
    ES2691254                  GB201709871                GB201802347
    ES2701980                  GB201710176                GB201803396
    ES2701981                  GB201710283                GB201803706
    GB201621827                GB201710517                GB201803815
    GB201621830                GB201710967                GB201804479
    GB201621831                GB201710971                GB201804739
    GB201701360                GB201710974                GB201804740
    GB201701589                GB201711125                GB201804742
    GB201701592                GB201711867                GB201804744
    GB201701605                GB201711878                GB201804948
    GB201701608                GB201711879                GB201805633
Case 9:18-cv-80176-BB Document 299-4 Entered on FLSD Docket 11/20/2019 Page 13 of 22



    GB201805948                GB201811773                GB201907394
    GB201806112                GB201811774                GB201907395
    GB201806444                GB201811968                GB201907396
    GB201806448                GB201813770                GB201907397
    GB201806516                GB201813772                GB201907499
    GB201806517                GB201813863                GB2558484
    GB201806518                GB201814873                GB2558485
    GB201806519                GB201815396                GB2559908
    GB201806520                GB201815816                GB2560274
    GB201806521                GB201816936                GB2561465
    GB201806522                GB201817506                GB2561466
    GB201806523                GB201817507                GB2561468
    GB201806524                GB201819284                GB2561469
    GB201806525                GB201819286                GB2561725
    GB201806526                GB201819290                GB2561726
    GB201806691                GB201819291                GB2561727
    GB201806694                GB201819293                GB2561728
    GB201806696                GB201819297                GB2561729
    GB201806698                GB201819299                GB2562621
    GB201806700                GB201820947                GB2562622
    GB201806701                GB201901391                GB2562623
    GB201806702                GB201901893                GB2562624
    GB201806703                GB201902086                GB2562656
    GB201806704                GB201902088                GB2564198
    GB201806705                GB201902089                GB2564199
    GB201806706                GB201902090                GB2564200
    GB201806707                GB201902092                GB2564201
    GB201806719                GB201902908                GB2564206
    GB201806739                GB201905198                GB2564207
    GB201806740                GB201905221                GB2564208
    GB201806741                GB201905348                GB2564299
    GB201806742                GB201906634                GB2564519
    GB201806907                GB201906637                GB2568333
    GB201806909                GB201906645                GB2571367
    GB201806911                GB201906893                HRP20181373T1
    GB201806914                GB201907180                HUE040631T2
    GB201806930                GB201907339                IL261209
    GB201807807                GB201907340                IL261210
    GB201807811                GB201907343                IL261211
    GB201807813                GB201907344                IL261212
    GB201807816                GB201907345                IL261213
    GB201807822                GB201907346                IL261214
    GB201807835                GB201907347                IL261238
    GB201808493                GB201907349                IL262533
    GB201810981                GB201907392                IL262806
    GB201811672                GB201907393                IL262807
Case 9:18-cv-80176-BB Document 299-4 Entered on FLSD Docket 11/20/2019 Page 14 of 22



    IL262809                   JP2019509648               KR1020180115779
    IN201847033190             JP2019511035               KR1020180116278
    IN201847033271             JP2019511147               KR1020180117119
    IN201847033324             JP2019511150               KR1020180117124
    IN201847033352             JP2019511151               KR1020180123709
    IN201847033377             JP2019511759               KR1020180127504
    IN201847033383             JP2019511761               KR1020180128968
    IN201847033438             JP2019511766               KR1020180137022
    IN201847033453             JP2019511854               KR1020180137024
    IN201847033454             JP2019511855               KR1020190002688
    IN201847033464             JP2019512761               KR1020190004309
    IN201847033468             JP2019512909               KR1020190004310
    IN201847033482             JP2019513312               KR1020190004311
    IN201847033507             JP2019514087               KR1020190025942
    IN201847033517             JP2019514089               KR1020190033564
    IN201847033518             JP2019514099               KR1020190033565
    IN201847033532             JP2019514235               KR1020190033580
    IN201847033569             JP2019515373               KR1020190033581
    IN201847033629             JP2019515534               KR1020190034272
    IN201847033662             JP2019516274               KR1020190071778
    IN201847037053             JP2019517175               KR1020190094217
    IN201847040652             JP2019519014               KR1020190094224
    IN201847040861             JP2019522264               KR1020190094229
    IN201847040867             JP2019523493               MX2018009355
    IN201847040875             JP2019523494               MX2018009356
    IN201847040877             JP6511201                  MX2018010044
    IN201847044145             JP6514830B2                MX2018010045
    IN201847044429             JP6514831                  MX2018010048
    IN201847044433             JP6515246B2                MX2018010050
    IN201847048275             JP6528008B2                MX2018010052
    IN201847048589             JP6556370B2                MX2018010054
    IN201847048592             KR1020180112061            MX2018010056
    IN201847048610             KR1020180114182            MX2018010057
    IN201847048871             KR1020180114198            MX2018010058
    IN201847049583             KR1020180114915            MX2018010059
    IN201947018143             KR1020180114939            MX2018013617
    IN201947025108             KR1020180114942            MX2018013618
    IN201947025113             KR1020180115282            MX2018013620
    IN201947025123             KR1020180115293            PH12018501741
    IN201947031634             KR1020180115701            PH12018501742
    JP2019506074               KR1020180115726            PH12018501743
    JP2019506075               KR1020180115727            PH12018501744
    JP2019507510               KR1020180115764            PH12018501745
    JP2019508948               KR1020180115766            PH12018501746
    JP2019508950               KR1020180115768            PH12018502384
    JP2019508951               KR1020180115778            PH12018502385
Case 9:18-cv-80176-BB Document 299-4 Entered on FLSD Docket 11/20/2019 Page 15 of 22



    PH12018502386              TW201810151                US20190058733
    PH12018550108              TW201810152                US20190066065
    PH12018550109              TW201810990                US20190066228
    PL3257191                  TW201816679                US20190068365
    PL3268914                  TW201816694                US20190073646
    SG10201805995VA            TW201820241                US20190095909
    SG11201805472              TW201830271                US20190102758
    SG11201805542              TW201832513                US20190116024
    SG11201806702XA            TW201836321                US20190130391
    SG11201806704              TW201837805                US20190130399
    SG11201806709              TW201840159                US20190139031
    SG11201806711QA            TW201842463                US20190149337
    SG11201806712              TW201842476                US20190158470
    SG11201806713              TW201842757                US20190163883
    SG11201806780              TW201843978                US20190164137
    SG11201806781              TW201901546                US20190164138
    SG11201806784              TW201901575                US20190165932
    SG11201806785YA            TW201903623                US20190172057
    SG11201808758              TW201904232                US20190173884
    SG11201809115              TW201905791                US20190229911
    SG11201809117              TW201911809                US20190266601
    SG11201809582              TW201921279                US9398018B2
    SG11201809584              TW201921887                US9830580B2
    SG11201809585WA            TW201921888                WO2017145001
    SG11201811005XA            TW201923567                WO2017145002
    SG11201811007              TW201923648                WO2017145003
    SG11201811008              TW201924278                WO2017145004
    SG11201811009VA            TW201928743                WO2017145005
    SG11201811010UA            TW201928755                WO2017145006
    SG11201811071VA            TW201928821                WO2017145007
    SG11201903387              US10055720B2               WO2017145008
    SI3257191T1                US20150269539              WO2017145009
    SI3268914T1                US20150269541              WO2017145010
    SI3295349                  US20150271183              WO2017145016
    SI3295350T1                US20180039960              WO2017145017
    SI3295362T1                US20180367298              WO2017145018
    TW201732666                US20190043048              WO2017145019
    TW201732700                US20190050541              WO2017145020
    TW201732705                US20190050832              WO2017145021
    TW201732706                US20190052454              WO2017145047
    TW201733302                US20190052458              WO2017145048
    TW201733303                US20190057211              WO2017145049
    TW201733304                US20190057362              WO2017163220
    TW201741956                US20190057382              WO2017178955
    TW201810143                US20190058592              WO2017178956
    TW201810150                US20190058600              WO2017187395
Case 9:18-cv-80176-BB Document 299-4 Entered on FLSD Docket 11/20/2019 Page 16 of 22



    WO2017187396               WO2018215949               WO2019087006
    WO2017187397               WO2018215951               WO2019087007
    WO2017187398               WO2018224941               WO2019087008
    WO2017187399               WO2018224942               WO2019092542
    WO2017195160               WO2018224943               WO2019092543
    WO2017195161               WO2018224945               WO2019092544
    WO2017195164               WO2018224954               WO2019092545
    WO2018007916               WO2018224955               WO2019092552
    WO2018020369               WO2018229608               WO2019092561
    WO2018020370               WO2018229631               WO2019102334
    WO2018020371               WO2018229632               WO2019106512
    WO2018020372               WO2018229633               WO2019111125
    WO2018020373               WO2018234922               WO2019116157
    WO2018020375               WO2018234987               WO2019116184
    WO2018020376               WO2018234988               WO2019116187
    WO2018020377               WO2018234990               WO2019116246
    WO2018020389               WO2018234991               WO2019116248
    WO2018078519               WO2019003071               WO2019116249
    WO2018078520               WO2019003072               WO2019116250
    WO2018078584               WO2019003081               WO2019142075
    WO2018116104               WO2019003083               WO2019142076
    WO2018116105               WO2019008531               WO2019155331
    WO2018116106               WO2019008532               WO2019155333
    WO2018138612               WO2019008533               WO2019159045
    WO2018142258               WO2019012392               Z01708483
    WO2018142259               WO2019016693               Z01805019
    WO2018142260               WO2019021105               BR112018016234
    WO2018163031               WO2019021106               BR112018016245
    WO2018185724               WO2019021107               BR112018016782
    WO2018189634               WO2019025913               BR112018016797
    WO2018189656               WO2019034951               BR112018016805
    WO2018189657               WO2019034959               BR112018016810
    WO2018189658               WO2019034969               BR112018016815
    WO2018189667               WO2019034983               BR112018016819
    WO2018193341               WO2019034984               BR112018016821
    WO2018193355               WO2019034986               BR112018016822
    WO2018203186               WO2019038634               BR112018016825
    WO2018207064               WO2019043536               BR112018016826
    WO2018211382               WO2019043537               BR112018071743
    WO2018215871               WO2019043538               BR112018071802
    WO2018215872               WO2019043589               BR112018071814
    WO2018215873               WO2019049022               BR112018072929
    WO2018215874               WO2019053583               BR112018072965
    WO2018215875               WO2019053585               BR112018072969
    WO2018215876               WO2019058240               CA3004250
    WO2018215947               WO2019058241               CA3004263
Case 9:18-cv-80176-BB Document 299-4 Entered on FLSD Docket 11/20/2019 Page 17 of 22



    CA3004266                  KR20180137024
    CA3009731                  KR20190002688
    CA3010116                  KR20190004309
    CA3013173                  KR20190004310
    CA3013180                  KR20190004311
    CA3013182                  KR20190025942
    CA3013185                  KR20190033564
    CA3014726                  KR20190033565
    CA3014727                  KR20190033580
    CA3014737                  KR20190033581
    CA3014748                  KR20190034272
    CA3014752                  KR20190071778
    CA3015569                  LT3257191
    CA3019267                  LT3268914
    CA3019270                  SG10201805995V
    CA3019275                  SG11201806702
    CA3019276                  SG11201806711
    CA3022803                  SG11201806785
    CA3022809                  ZA201708483
    CA3022899                  ZA201805019
    KR101974060
    KR101974075
    KR101999188
    KR20180112061
    KR20180114182
    KR20180114198
    KR20180114915
    KR20180114939
    KR20180114942
    KR20180115282
    KR20180115293
    KR20180115701
    KR20180115726
    KR20180115727
    KR20180115764
    KR20180115766
    KR20180115768
    KR20180115778
    KR20180115779
    KR20180116278
    KR20180117119
    KR20180117124
    KR20180123709
    KR20180127504
    KR20180128968
    KR20180137022
Case 9:18-cv-80176-BB Document 299-4 Entered on FLSD Docket 11/20/2019 Page 18 of 22




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA

     IRA KLEIMAN, as the personal representative               CASE NO.: 9:18-cv-80176-BB/BR
     of the Estate of David Kleiman, and W&K Info
     Defense
     Research, LLC

            Plaintiffs,

     v.

     CRAIG WRIGHT

            Defendant.

               PLAINTIFFS’ SIXTH SET OF REQUESTS FOR PRODUCTION OF
                DOCUMENTS AND THINGS TO DEFENDANT CRAIG WRIGHT


           Pursuant to Federal Rule of Civil Procedure 34, Plaintiffs Ira Kleiman, as personal

    representative of the estate of David Kleiman, and W&K Info Defense Research, LLC

    (collectively, "Plaintiffs"), by and through their counsel of record, hereby requests that Defendant

    Craig Wright ("Defendant") respond in writing to the following Requests for Production of

    Documents and Things ("Requests") within thirty (30) days of receipt of these Requests, and

    produce the requested responses, documents and things at the offices of ROCHE FREEDMAN

    LLP, 200 S. Biscayne Blvd., Suite 5500 Miami, Florida 33131, or at some mutually-agreeable

    date, location, and time, where facilities are available for inspection and copying. These Requests

    are continuing in nature. Responsive information discovered subsequent to service of Plaintiffs’

    responses hereto shall be disclosed through supplemental responses within thirty (30) days of

    discovery, pursuant to Fed. R. Civ. P. 26(e)
Case 9:18-cv-80176-BB Document 299-4 Entered on FLSD Docket 11/20/2019 Page 19 of 22




                                DEFINITIONS AND INSTRUCTIONS

           1.      The terms "You," "Your," or "Defendant" means Defendant Craig Wright, and

    includes the agents, employees, partners, and affiliates of Defendant and all other persons (as

    defined herein) acting or purporting to act on behalf of Defendant or who are subject to the

    direction or control of Defendant.

           2.      The terms "document" or "documents" shall be synonymous in meaning, equal in

    scope and shall have the broadest meaning ascribed to them by Federal Rule of Civil

    Procedure 34(a). This shall include, without limitation, the following items, whether printed or

    reproduced by any process, or written or produced by hand or stored in computer memory,

    magnetic or hard disk or other data storage medium, and whether or not claimed to be privileged,

    confidential or otherwise excludable from discovery, namely: electronic or computerized data

    compilations, notes, letters, correspondence, communications, e-mails, text messages,

    memoranda, summaries of telephone conversations, records of telephone conversations,

    summaries or records of personal conversations or meetings, diaries, reports, laboratory and

    research reports and notebooks, recorded experiments, charts, plans, drawings, diagrams,

    schematic diagrams, illustrations, product descriptions, technology roadmaps, design documents,

    product analyses, white papers, requests for proposal, technical tutorials, writings related to

    proposed or actual product improvements or changes, user manuals or guides, installation guides

    or manuals, technical descriptions or specifications, product repair manuals or guides,

    photographs, video images, business flow charts or descriptions or specifications, product

    functions or descriptions or specifications, minutes or records of meetings, summaries of

    interviews, reports or investigations, opinions or reports of consultants, reports of trademark



                                                   2
Case 9:18-cv-80176-BB Document 299-4 Entered on FLSD Docket 11/20/2019 Page 20 of 22




    searches, trademark application materials, opinions of counsel, agreements, reports or summaries

    of negotiations, brochures, pamphlets, advertisements, circulars, trade letters, press releases, sales

    and purchase orders, receipts, invoices, quotations, estimates, leases or consignments, drafts of

    any of the foregoing documents, and all other material fixed in a tangible or electronic medium of

    whatever sort or type in the possession, custody or control of Defendant or any of their

    representatives, whether or not prepared by Defendant. "Document" or "Documents" also includes

    all non-identical copies of the foregoing, such as those bearing comments, postscripts, changes,

    amendments, addenda, or other notations not present on the original document as initially written,

    typed or otherwise prepared.

           3.      The term "thing" shall be synonymous in meaning and equal in scope to the usage

    of this term in Fed. R. Civ. P. 34(a) including, without limitation, tangible things which constitute

    or contain matters within the scope of Fed. R. Civ. P. 26(b) and which are in the possession,

    custody or control of Defendant.

           4.      "Referring to," "relating to," "referring or relating to," and "related to" include the

    following: pertaining to, making reference to, concerning, comprising, evidencing, alluding to,

    responding to, connected with, commenting on, with respect to, about, regarding, resulting from,

    embodying, explaining, supporting, discussing, showing, describing, reflecting, analyzing,

    constituting, setting forth, in respect of, or having any logical or factual connection with the subject

    matter in question.

           5.      "Refer to" and "relate to" include the following: pertain to, make reference to,

    concern, comprise, evidence, allude to, respond to, connect with, comment on, with respect to, are




                                                       3
Case 9:18-cv-80176-BB Document 299-4 Entered on FLSD Docket 11/20/2019 Page 21 of 22




    about, regard to, result from, embody, explain, support, discuss, show, describe, reflect, analyze,

    constitute, set forth, or have any logical or factual connection with the subject matter in question.

             6.    The term "any" or "each" should be understood to include and encompass "all."

             7.    The singular includes the plural number and vice versa, any use of gender includes

    both genders, and a verb tense includes all other verb tenses where the clear meaning is not

    distorted by addition of another tense or tenses.

             8.    Whenever the conjunctive is used, it shall also be taken in the disjunctive, and vice

    versa.




                                                        4
Case 9:18-cv-80176-BB Document 299-4 Entered on FLSD Docket 11/20/2019 Page 22 of 22




                                   REQUESTS FOR PRODUCTION

    REQUEST FOR PRODUCTION NO. 1:

           All documents and communications between you and Brenden Sullivan (or any person at

    Modern Consensus) dated between August 20, 2019 and September 7, 2019 that relate to this

    lawsuit, the Tulip Trust, Dave Kleiman, Plaintiffs, Bitcoin, or the allegations in Plaintiff’s second

    amended complaint.



    Dated: September 6, 2019                          Respectfully submitted,

                                                      By: /s/Velvel (Devin) Freedman
                                                      Velvel (Devin) Freedman, Esq.
                                                      ROCHE FREEDMAN LLP
                                                      200 S. Biscayne Blvd.
                                                      Suite 5500 Miami, Florida 33131
                                                      vel@rochefreedman.com

                                                      Kyle W. Roche, Esq.
                                                      ROCHE FREEDMAN LLP
                                                      185 Wythe Avenue F2
                                                      Brooklyn, New York 11249
                                                      kyle@rochefreedman.com


                                                      Counsel to Plaintiffs Ira Kleiman as
                                                      Personal Representative of the Estate of
                                                      David Kleiman and W&K Info Defense
                                                      Research, LLC.




                                                     5
